SAYRE, J.
— Defendant in the trial court ivas convicted of selling whisky in the first half of the month *111of June, 1905. The state was permitted to draiv from a witness for the defendant the fact that about the time of the offense sworn to he had shipped whisky in considerable quantity to the defendant from Atlanta., Ga. In onr. judgment this evidence was competent and relevant to the issue, as corroborative of what had been sworn by the state’s witnesses, and was in no degree affected by any records the express company may have kept of such shipments. Such records would have been incompetent.
Charge 3 was properly refused, for the reason that it assumes that the good character of the defendant had been established. That was a question for the jury.
Affirmed.
Anderson, McClellan, and Mayfield, JJ., concur.